Allowable Subject Matter
Claims 1 and 3-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Referenced prior art include:
US 10,055,360 (Greenspan et al) teaching apparatus and method for shared least recently used (LRU) policy between multiple cache levels.
US 2006/0143396 (Cabot) teaching programmatic control of cache line eviction policies enabling a programmers to mark portions of code with different cache priority levels based on anticipated or measured access patterns for code portions.
US 2015/0309933 (Nellans) teaching apparatus, system, and method for managing eviction of data, a cache write module storing data on a non-volatile storage device sequentially using a log-based storage structure having a head region and a tail region, an eviction module evicting data of at least one region in succession from the log-based storage structure starting with the tail region and progressing toward the head region.V. Nori, J. Gaur, S. Rai, S. Subramoney and H. Wang, "Criticality Aware Tiered Cache Hierarchy: A Fundamental Relook at Multi-Level Cache Hierarchies," 2018 ACM/IEEE 45th Annual International Symposium on Computer Architecture (ISCA), Los Angeles, CA, 2018, pp. 96-109.
M. Chaudhuri, J. Gaur, N. Bashyam, S. Subramoney and J. Nuzman, "Introducing Hierarchy-awareness in replacement and bypass algorithms for last-level caches," 2012 21st International Conference on Parallel Architectures and Compilation Techniques (PACT), Minneapolis, MN, 2012, pp. 293-304.

M. Chaudhuri, "Pseudo-LIFO: The foundation of a new family of replacement policies for last-level caches," 2009 42nd Annual IEEE/ACM International Symposium on Microarchitecture (MICRO), New York, NY, 2009, pp. 401-412.

However, applicant’s arguments cover the reason for allowing claims 1 and 3-13, as none of the prior art of record teaches or renders obvious the features as recited in the claims taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136